Case 3:18-cv-13306-MAS-DEA Document 49 Filed 02/05/21 Page 1 of 2 PageID: 438




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                             :
AMIR ANDREWS,                                :
                                             :
                        Plaintiff,           :        Civil Action No. 18-13306 (MAS) (DEA)
                                             :
                        v.                   :                      ORDER
                                             :
OFFICER D. PRIEBS, et al.,                   :
                                             :
                        Defendants.          :
                                             :

       This matter has come before the Court on a civil rights complaint filed by Plaintiff Amir

Andrews.     (Am. Compl., ECF No. 5.)            Presently before the Court is the Report and

Recommendation of the Honorable Douglas E. Arpert, U.S.M.J., recommending that the case be

dismissed without prejudice. (R. & R., Nov. 17, 2020, ECF No. 43.) When Plaintiff initially filed

his complaint, he was incarcerated at New Jersey State Prison. (Id. at 1.) He was released from

New Jersey State Prison, however, on May 22, 2020. (Id.) Although he provided the Court with

an updated address, mail sent to that address was returned as undeliverable. (Id.) Additionally,

Defendants, who sought to schedule a deposition of Plaintiff, informed the Court that they were

also unable to contact Plaintiff at the address he provided. (Id.) As a result, the Court issued an

Order to Show Cause directing Plaintiff to respond within 60 days as to why the matter should not

be dismissed for his failure to comply with Local Civil Rule 10.1. (Order to Show Cause, Sept. 2,

2020, ECF No. 40.) The Court sent the order to the address Plaintiff had previously provided, as

well as to an address the Court located through an online search. (Id. at 2.) Plaintiff did not

respond. (R. & R. 2.)
Case 3:18-cv-13306-MAS-DEA Document 49 Filed 02/05/21 Page 2 of 2 PageID: 439




        Subsequently, on November 17, 2020, Magistrate Judge Arpert filed his Report and

Recommendation. (Id. at 3.) The Report and Recommendation provided the parties with 14 days

to file any objections. (Id.) Having received no objections pursuant to Local Civil Rule 72.1(c)(2)

and upon review of the Report and Recommendation and the full record, and for good cause shown,

        IT IS on this          day of                       , 2021,

        ORDERED that
                 hat the Report and Recommendation of Magistrate Judge Arpert (ECF No.

43) is hereby ADOPTED
                   ED as the findings of fact and conclusions of law of this Court;
                                                                             C

        ORDERED that
                 hat the Complaint is hereby DISMISSED WITHOUT PREJUDICE;
                                                               PR         and

it is further

        ORDERED that
                 hat the Clerk shall serve a copy of this Order upon the parties and shall

CLOSE the file.




                                                            ___________________________
                                                            _______________
                                                                         ____
                                                                            _ _
                                                            MICHAEL AA. SHI
                                                                         HIPP
                                                                         H  PP
                                                            UNITED STATES DISTRICT JUDGE




                                                2
